SHARP, Chief Judge.
We reverse the final summary judgment of foreclosure in favor of Federal Deposit Insurance Corporation, etc., because the affidavit filed in this case opposing summary judgment created a factual dispute as to payment and failure of consideration of the mortgage debt, and possibly set-off rights based on unauthorized taking of the mortgagor’s funds. The charges (artfully pled in the affidavit) are serious, and we at this point in the procedings must take them as true. See,, e.g., Moore v. Morris, 475 So.2d 666 (Fla. 1985); Lynch v. Tennyson, 443 So.2d 1017 (Fla. 5th DCA 1983); Thompson v. Citizens National Bank of Leesburg, Florida, 433 So.2d 32, 33 (Fla. 5th DCA 1983); O’Connell v. Walt Disney World Company, 413 So.2d 444 (Fla. 5th DCA 1982).
REVERSED.
DAUKSCH and DANIEL, JJ., concur.